Citation Nr: 1209199	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a neck disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, the Veteran appeals the October 2007 rating decision, which denied his claim of service connection for a neck disorder and the December 2009 rating decision, which denied his claim for a compensable disability rating for bilateral hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge during a March 2011 travel boarding hearing.  A copy of the transcript has been associated with the claims file.  

It is also noted that the Veteran initially appointed the Texas Veterans Commission as his representative.  However, in October 2010, the Veteran subsequently filed a VA Form 21-22 appointing the Disabled American Veterans (DAV) as his representative.  Subsequently, the Texas Veterans Commission represented the Veteran at the March 2011 Board hearing.  The Board sent the Veteran a letter in December 2011 asking him to clarify his representation.  No reply was received from the Veteran.  In the December 2011 letter, the Board informed the Veteran that if he did not reply to the letter, the Board would assume that the Veteran wished to represent himself and to no longer be represented by a Veterans Services Organization.  

The issue of service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ear hearing is evaluated as a Level I and his left ear hearing is also evaluated as a Level I.  
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a); 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with a notification letter dated in September 2009 which satisfied the duty to notify provisions.  See Vazques-Flores, 580 F.3d 1270.  Therefore, VA's duty to notify in this case has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran also provided that he sought private treatment while he was incarcerated with the Texas Department of Criminal Justice.  The RO attempted to obtain these records on numerous occasions but to no avail, and the Veteran was notified of these attempts.  The Veteran subsequently submitted a letter dated in December 1994 from the Texas Department of Criminal Justice Health Services Division which indicated that the Veteran sought medical treatment from March 1993 through June 1994.  This treatment, however, does not appear to be due to any hearing problems.  A letter dated in October 2008 from the University of Texas Medical Branch further indicated that the Veteran's treatment records from when he was incarcerated were no longer available.  As such, further attempts to obtain these private treatment records would be futile, and the Board finds that the duty to assist in obtaining pertinent records has been satisfied.  

The Veteran was also afforded a VA examination in January 2010 in connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as the examiner provided a thorough examination consistent with the rating criteria that is relevant to rating the disability in this case.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the January 2010 examination, the examiner stated that the Veteran's hearing loss had no significant effect on his occupation or daily activities.  The Veteran has not demonstrated any prejudice caused by a deficiency in the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Thus, there is adequate medical evidence of record to make a determination in this case.

VA has also assisted the Veteran throughout the course of this appeal by providing him with an April 2010 SOC (statement of the case) and a September 2010 SSOC (supplemental statements of the case), which informed him of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §  4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous ...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In this case, the Veteran is appealing an increased disability rating and the Board will look to the present level of disability.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 245, 249 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

In this regard, VA treatment records show that the Veteran was prescribed and fitted for hearing aides.  However, these records do not provide pure tone thresholds from which the Board can evaluate his hearing loss under 38 C.F.R. §§ 4.85 or 4.86.  During a January 2010 VA evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
35
40
LEFT
25
40
55
60
65

The Veteran's average pure tone threshold was 38.75 decibels in his right ear and 55 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The results of the examination correspond to Level I for the both ears in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation is assigned under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran does not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz in either ear or thresholds of 30 or less at 1000 hertz and 70 or more at 2000 hertz.  Accordingly, 38 C.F.R. § 4.86 is not for application.

The Veteran asserts that he is entitled to a higher rating as his hearing loss affects his daily living.  While the Board agrees that the Veteran has sensorineural hearing loss which greatly affects his daily life, VA has created objective criteria which must be met to obtain a compensable disability rating.  The Board is restricted from deviating from these set scheduler standards.  The Veteran is also not entitled to a staged rating.  See Hart, 21 Vet. App. 505.

The record contains evidence showing the Veteran is not entitled to a compensable rating.  Therefore, the benefit of the doubt does not apply and the claim is denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's hearing loss is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for the service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he is currently unemployed but asserted in both his November 2008 DRO hearing and his March 2011 Board hearing that his unemployment is due to neck and back disorders and not because of his bilateral hearing loss.  As such, the Veteran has not indicated, and the record does not show, that he is incapable of obtaining substantial employment due to his service-connected bilateral hearing loss.   As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  


REMAND

Reason for Remand:  To obtain a VA examination

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's claim for a neck disorder, the Veteran's medical records indicate that he has a current diagnosis of degenerative cervical spine disease with multilevel cervical spondylosis which is greatest at C5-6 where there is left foraminal narrowing and mild central stenosis.  See VA treatment note, March 2009.  His service treatment records indicate that he sought treatment for neck pain in April 1975 and May 1975.  The Veteran's service treatment records also provide that the Veteran sought treatment following a fall in June 1975.  

Post-service treatment records show complaints of continued neck pain.  Specifically, the Veteran submitted a letter dated in December 1994 from the Texas Department of Criminal Justice Health Services Division which provides that he was seen by the General Surgery Clinical at the TDCJ Hospital in Galveston, Texas in March 1993.  Pain medication and a return appointment were ordered by the surgeon.  He was seen by a neurologist in April 1993 and again in November 1993 with complains of pain and stiffness in the wrists, hand, and back.  He was referred to the orthopedic clinic and was seen in January 1994.  In February 1994 and June 1994, he was again treated for complaints of neck, hand, and arm pain.    

VA treatment records provide that the Veteran complained of neck pain with radiating pain in his right upper extremity in February 2007 where he was referred to neurology for a possible MRI.  Unfortunately, it appears that the VA treatment records from March 2007 to June 2008 were not obtained, and thus any MRI report dated on or about February 2007 has not been associated with the claims file.  Nevertheless, the Veteran continued to complain of neck pain with radiating pain into his upper right extremity.  In a May 2008 treatment note, the Veteran complained of neck pain, and it was recommended that he continue taking his pain medication as well as be referred to neurology.  A September 2008 treatment note reflected that the Veteran was issued a home cervical traction unit.  In a March 2009 VA neurology clinic treatment note, the Veteran was diagnosed with peripheral polyneuropathy and degenerative cervical spine disease with multilevel cervical spondylosis which was greatest at C5-6.  He had moderate right carpal tunnel syndrome and moderate right ulnar neuropathy at the elbow.  

During the formal RO hearing in November 2008, the Veteran testified that he injured his neck and back during an in-service fall.  He testified to seeking in-service treatment for his neck.  The Veteran also indicated that since his in-service injury he has suffered from consistent neck pain.  During the March 2011 Board hearing, the Veteran testified that he sustained two in-service falls for which he injured his neck and sought treatment.  A veteran, as a layperson, is competent to report symptoms that he/she experiences.  See Jandreau, 492 F.3d at 1376-77.  The evidence establishes a possible relationship between his current disability and service.  However, the Veteran has not been provided a VA examination in connection with this claim.  In light of this fact, as well as the evidentiary posture as discussed herein, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, 20 Vet. App. 79.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

As provided above, it appears that the VA treatment records from March 2007 to June 2008 have not been associated with the claims file.  Further, the VA treatment records dated to February 2011 from the Central Texas Veterans Health Care System, to include the VA Medical Centers in Temple, Texas; and Austin, Texas have beem associated with the claims file.  On remand, the RO should obtain the VA treatment records from March 2007 to June 2008 and from February 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the VA treatment records from the VA Medical Centers in Temple and Austin, Texas, from March 2007 to June 2008 and from February 2011 to the present.  

2. Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of a cervical spine disability.  The claims folder must be made available to and be reviewed by the examiners in conjunction with the examination.  The examiner is specifically directed to review the Veteran's complaints of neck pain in April 1975 and May 1975 as well as the head injury suffered in June 1975.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination reports.  

The Veteran has asserted that he injured his neck during service and that he has continued to have neck pain and radiating pain into his right upper extremity since service separation.  He is competent to attest to factual matters of which he had first-hand knowledge as well as to the fact that his symptoms of neck pain started during service and have continued since service separation.

The examiner should express opinions as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current cervical spine disorder had its onset in service or is otherwise related to active duty.  The examiner should also clarify whether the Veteran has any neurological abnormalities, and if so, whether they are related to his cervical spine disability and/or service.  A complete rationale should be given for all opinions expressed.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Then readjudicate the claim for service connection.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an appropriate period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


